Citation Nr: 0110244	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  92-02 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of injuries to the right ulna and right radius of 
the major upper extremity, currently evaluated as 10 percent 
disabling after a 20 percent deduction for pre-existing 
impairment prior to service under the provisions of 38 C.F.R. 
§ 4.22.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1977 to February 1979.

In October 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for a rating higher than 10 percent for the 
postoperative residuals of injuries to the right ulna and 
right radius of his major upper extremity.  The 10 percent 
rating was after a 20 percent deduction for pre-existing 
impairment, prior to service, under the provisions of 38 
C.F.R. § 4.22.  The veteran appealed the RO's decision to the 
Board of Veterans' Appeals (Board), and in October 1992, as 
support for his claim, he testified at a hearing at the RO 
before a former Member of the Board during a travel 
assignment (travel Board hearing).  The Board subsequently 
remanded the case to the RO in July 1993, May 1995, and 
December 1996 for further development and consideration.  
After completion of the development requested, the Board 
issued a decision in August 1997 denying the claim for a 
higher rating, and the veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court)-
formerly, the U.S. Court of Veterans Appeals.

In June 1998, during the pendency of the appeal to the Court, 
the veteran's representative and the VA General Counsel, 
representing the Secretary, filed a joint motion requesting 
that the Court vacate the Board's decision and remand 
the case for further development and readjudication.  The 
Court granted the joint motion for remand (JMR) in an order 
issued later in June 1998 and returned the case to the Board.  
The Board, in turn, remanded the case to the RO in November 
1998, and more recently in December 1999 and November 2000, 
for compliance with the directives specified.  Following the 
most recent remand, the veteran submitted a statement through 
his representative in December 2000 withdrawing his request 
for another travel Board hearing.  38 C.F.R. § 20.704(e) 
(2000).  The RO since has returned the case to the Board.


FINDINGS OF FACT

1.  The veteran sustained fractures of his right ulna and 
radius in a skating accident prior to service; there is no 
proof, however, that he sustained any additional fractures or 
other injuries to his right ulna and radius in a motor 
vehicle accident during service; he was medically discharged 
from the military in February 1979 due to an increase in the 
severity of his symptoms caused by the daily rigors of his 
physical training and other responsibilities as a soldier.

2.  In January 1980, the RO granted service connection for 
the right ulna and radius disability based on aggravation of 
the pre-existing condition during service beyond its natural 
progression; the RO determined the condition was 30 percent 
disabling, but reduced the rating by 20 percent, for a 
"net" rating of 10 percent, to account for the pre-existing 
impairment the veteran had prior to service from his skating 
injury.

3.  In March 1982, the Board denied the veteran's claim for a 
higher rating for his right ulna and radius disability-which 
included consideration of whether the RO legally was 
justified in "offsetting" the rating for the pre-existing 
impairment.

4.  During the years since service, the veteran has sustained 
no less than 7 different intercurrent injuries to either his 
right wrist, forearm, or neighboring areas, resulting in 
superimposed disability.

5.  The veteran has not fully cooperated and given a genuine 
effort during several medical evaluations, including those 
most recently conducted in January 1999, to determine the 
extent of his pain, limitation of motion, and other purported 
symptoms.



CONCLUSION OF LAW

The criteria for an increased rating for the residuals of the 
injuries to the right ulna and right radius of the major 
upper extremity, after a reduction of 20 percent for the pre-
service degree of impairment, have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.22, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5206, 5207, 5210, 5211, 5212, 5213, 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

While completing a medical history questionnaire during his 
June 1977 military induction examination, the veteran 
indicated that he had fractured his right wrist a few years 
earlier at the age of 16 (which, according to his date of 
birth, November 1, 1955, meant that pre-service injury had 
occurred in either late 1971 or sometime during 1972).  But 
there was no objective clinical evidence during the military 
induction examination of a deformity or disability of any 
sort as a residual of that fracture, and the examining 
physician indicated the veteran had normal strength and 
normal range of motion in this extremity.  Consequently, 
the veteran was determined to be physically qualified for 
enlistment into the military, and he began serving on active 
duty in the Army a few months later, in October 1977.

In October 1978, about 1 year into his period of active duty, 
the veteran was seen in an outpatient clinic at Fort Stewart, 
Georgia, for complaints of pain in his right wrist-which he 
said that he had been experiencing at night during the past 
year, especially in cold weather.  He also again acknowledged 
that he had fractured his right wrist and forearm in the 
incident prior to service (although he said that it had 
occurred in 1973).  During the clinical portion of the 
evaluation, he could not supinate his forearm, and the 
examining physician observed tenderness over the navicular 
region.  Also, an X-ray showed signs of an old Colles' 
fracture.  The examining physician diagnosed residuals of 
that fracture, prescribed Motrin, and referred the veteran 
for an orthopedic examination for further clinical evaluation 
and workup.

During the orthopedic examination in October 1978, the 
veteran again reported sustaining a fracture prior to service 
(in 1973, while skating).  He also said that he underwent 
surgery after the accident, involving a closed reduction of 
the bone, and that his doctors placed his wrist in a cast for 
6 weeks.  The examining orthopedist indicated the veteran had 
a volar angulation deformity, and that he could only pronate 
his right forearm to 45 degrees and could only supinate it to 
15 degrees.  At the conclusion of the evaluation, the 
examining orthopedist diagnosed malunion of the right radius 
and indicated that it existed prior to service (EPTS).  
Therefore, because of the level of functional impairment the 
veteran had in his right wrist and forearm, the examining 
orthopedist recommended referring the veteran to a 
medical evaluation board (MEB) and a physical evaluation 
board (PEB) to determine if he successfully could continue 
serving on active duty in the military.  The examining 
orthopedist also recommended a temporary P3 limited duty 
profile restricting the level of the veteran's physical 
activity and training.

An informal MEB convened in November 1978 and concluded the 
veteran was physically fit to successfully perform his duties 
and responsibilities of his rank when he entered the 
military, despite sustaining the fracture prior to service, 
but that the nature of his work once on active duty in the 
military was sufficient to greatly aggravate the pre-existing 
injury and thereby render him unfit to continue performing 
his duties and responsibilities.  As a result of his 
disagreement with the MEB's preliminary findings, the veteran 
requested a hearing concerning the matter, which was held in 
January 1979.

During the hearing, the veteran testified that, although he 
had fractured his right wrist prior to service (in 1972), his 
symptoms completely resolved and he did not have any further 
problems (of pain, limitation of motion, etc.) with this 
extremity until after beginning his period of active duty in 
the military.  And as support for that allegation, he said 
that he had held various very physically demanding jobs since 
the injury up until he entered the military-which mostly 
involved digging ditches in construction and moving furniture 
and other stuff around in that capacity, as well as working 
in a factory and picking tobacco while farming.  But he 
claimed that he could no longer do any of those jobs because 
they would cause his right arm to begin hurting and since he 
could no longer turn his arm.  He also claimed that he could 
no longer type or write for very long, or drive a truck or 
hold a gasoline pump in his dominant right hand while 
refueling, or perform his responsibilities as an ammunitions 
("ammo") bearer.  He went on to testify that others in his 
unit were covering for him, by doing the things that he was 
supposed to do as a favor to him, and that he could not pass 
his physical training (PT) test about 6 months earlier, in 
June 1978, although some of his colleagues who liked him gave 
him a passing score, anyway.

In other testimony during his hearing, the veteran said that 
he had contemplated undergoing surgery in service, but was 
told by his doctor that the procedure may or may not improve 
his wrist, no guarantee, and that his wrist might even be 
worse and that he could develop arthritis.  He also said that 
he occasionally wore an Ace bandage on the wrist, about twice 
a week, and that the extent of the functional impairment in 
his wrist (and left knee) precluded him from continuing 
on active duty in the military.

Upon further questioning by the MEB, the veteran alleged that 
he had been on sick call (at least once or twice a week) 
since initially being seen in October 1978 for problems with 
his right wrist, although that was not actually substantiated 
by any of the records available to the MEB because he 
purportedly was absent without leave (AWOL) for 4 days during 
the time in question trying to obtain money to take care of 
his wife and baby after not receiving his paycheck or being 
able to get a timely appointment with the finance department 
concerning this.

After deliberating, the MEB and PEB found the veteran unfit 
to continue serving on active duty in the military due to 
aggravation during service of the preexisting disability 
(EPTS) in his right wrist.  The MEB determined that 
his percentage of disability in his right ulna and radius was 
30 percent, but that, after a 20 percent deduction for the 
extent of the preexisting impairment prior to service (EPTS), 
his net rating was only 10 percent.  The MEB also assigned a 
10 percent rating for chondromalacia in his left knee for a 
combined rating of 20 percent, considering both the net 
impairment in the right ulna and radius and that in the left 
knee.

The veteran signed a statement later in January 1979 
attesting that there had been no change in the status of his 
medical condition, and he subsequently was discharged from 
the military in February 1979, with severance pay, due to the 
extent of his physical disability.

In his initial application for VA compensation benefits, in 
February 1979, the veteran did not allege that he had been 
involved in a motor vehicle accident at any time during 
service-causing additional injury to his right ulna or 
radius.  He also did not mention or otherwise refer to any 
such accident or injury in a statement that he subsequently 
submitted in April 1979, or while initially being examined by 
VA for compensation purposes in May 1979-although he now 
claims that he injured his right wrist in a motor vehicle 
accident during service.  However, he reiterated during the 
May 1979 VA examination that he fell down and fractured his 
right wrist prior to service (in 1971 or 1972), and that, 
since then, he had a deformity and had experienced pain to 
palpation.  The examining VA physician indicated the veteran 
had full range of motion in his right wrist and a nontender 
scar.  And X-rays subsequently taken of the wrist in August 
1979 showed signs of a prior Colles' fracture that had healed 
with only minimal deformity; the joint spaces of the right 
wrist appeared normal.

In January 1980, the RO granted service connection for the 
residuals of the right ulna and radius fractures-based on 
aggravation of the preexisting condition during service 
beyond its natural progression.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; see also Crowe v. Brown, 7 Vet. App. 238 
(1994); Atkins v. Derwinski, 1 Vet. App. 228 (1991); Browder 
v. Derwinski, 1 Vet. App. 204 (1991).  The RO determined the 
condition was 30 percent disabling, but also determined it 
was 20 percent disabling when the veteran entered the 
military.  So as a consequence, the RO "offset" the rating 
by that amount to account for the pre-existing impairment and 
assigned a "net" rating of 10 percent.  See 38 C.F.R. 
§ 4.22.  The veteran appealed the RO's decision to the Board, 
requesting a higher rating.

Another X-ray subsequently taken of the veteran's right wrist 
in October 1980 disclosed an unhealed fracture of the distal 
ulna and radius, but still no evidence of degenerative 
changes or soft tissue swelling.

In March 1982, after considering all of the evidence of 
record, the Board denied the veteran's claim for a rating 
higher than 10 percent for the residuals of his right ulna 
and radius fractures-which included consideration of whether 
the RO legally was justified in "offsetting" the rating by 
20 percent for the pre-existing impairment.  The Board 
concluded that issue since had become "moot" because the 
veteran did not currently have more than 10 percent 
functional impairment in his right ulna and radius, anyway, 
regardless of whether he had at any time in the past, so he 
could not receive a rating higher than 10 percent because 
that was the maximum level of his current disability-even 
acknowledging the aggravation during service.

During the years since service, the veteran has sustained 
numerous different intercurrent injuries to his right wrist, 
forearm or neighboring areas-initially in February 1981, and 
more recently in January 1983, June 1983, July 1987, 
August 1988, December 1990, and April 1991.

The June 1983 incident occurred at the veteran's civilian 
job, as a log truck driver, when he reportedly was attempting 
to tighten down a load of logs and the crank used to tighten 
the chain slipped from his grasp and started spinning, 
catching him on the dorsal aspect of his right wrist and 
distal forearm.  The report of a follow-up clinical 
consultation that same month indicates that he had a 
significant past history of a previous injury to his right 
forearm, involving fractures of his right distal radius and 
ulna, which had occurred about 13 years earlier (i.e., 
~1970).  The report of that clinical consultation further 
indicates that his doctors had treated his pre-service 
fracture by manipulative reduction and external cast 
immobilization, but that the injury apparently was never 
followed up properly and, as a consequence, he was left with 
an angulatory deformity of the distal forearm that had caused 
some noticeable disability related to limited forearm 
rotation.  However, despite that, he reportedly had not been 
disabled from heavy work since sustaining the ulna and radius 
fractures prior to service, and had not had any particular 
complaints about his arm-until his recent injury.  He 
eventually underwent surgery on his right wrist in August 
1983 as a result of the recent injury.  The procedure 
involved a resection and stabilization of his right distal 
ulna and an exploratory arthrotomy of his right wrist.

The veteran received postoperative, follow-up, treatment on a 
number of different occasions during the ensuing months-
throughout September, October, and November 1983, and 
continuing into January 1984.  But his treating physician 
found it difficult to explain the basis of his persistent 
symptoms since the surgery, and the veteran said they were 
even worse than before the procedure.  He was 
very uncooperative in his physician's attempts to determine 
whether the symptoms, in fact, had an "organic" basis-such 
as when he was resistant to comply with the efforts necessary 
to properly conduct range of motion and neurological studies, 
unless purposely distracted.  So finally, in January 1984, 
after determining that he had no further treatment to offer 
the veteran because of his reluctance to even be examined, 
and since the nature and gravity of his complaints and 
symptoms continued to exceed (go "beyond") what could 
reasonably be explained clinically, on a physical basis, the 
physician officially discharged the veteran from his care 
and recommended that he obtain a second, and if necessary 
even a third, medical opinion from other doctors for his own 
satisfaction.

Another physician who later examined the veteran on various 
occasions during March 1984 conducted nerve conduction 
velocity (NCV) tests and determined that he also had carpal 
tunnel syndrome (CTS) in his right wrist-but went on to note 
that it, too, probably could not account for his ongoing 
complaints of pain along the dorsum of his right wrist.  The 
physician indicated there were a number of other possible 
causes, instead, for the pain in that area-including 
scarring from the recent operation, the initial 
("original") trauma prior to service, or even new problems 
with periostitis or inflammation in the carpal bone area.  So 
the physician was very hesitant to perform a surgical release 
of the right carpal tunnel because it may not have improved 
the veteran's situation.  But the physician indicated that 
he would, nonetheless, if the veteran so desired, and, after 
thinking about it further, the veteran expressed a 
willingness to go ahead with the procedure.  It was scheduled 
for April 1984.  He reportedly no longer had any pronation or 
supination at all in his right forearm (since sustaining the 
work-related injury in June 1983), and that was aside from 
his continued complaints of persistent pain in the dorsum of 
his right wrist and decreased grip strength in his right 
hand.  However, just prior to undergoing the surgery, the 
hospital received a telephone call from his employer and the 
workmen's compensation insurance carrier indicating they 
would not approve the operation, so the surgeon had to cancel 
it.

The veteran tried, throughout the remainder of April 1984, to 
get the operation approved by his workmen's compensation 
insurance carrier.  He even hired a lawyer to represent him, 
but his efforts were unsuccessful.

An X-ray taken of the veteran's right hand a few months 
later, in November 1984, was essentially unremarkable for 
evidence of a significant abnormality-except for the signs 
of the recent surgical resection during the previous year, in 
August 1983.

The veteran later had to stop working in July 1987 after 
sustaining another
on-the-job injury while employed as a surveyor; he reportedly 
stepped into a hole and injured his cervical, thoracic and 
lumbosacral vertebrae, as well as his knees.  He tried to 
return to work the following day and re-injured himself, 
again.  The Social Security Administration (SSA) later 
awarded him temporary disability benefits, from the date of 
that injury in 1987 and continuing until 1990, because he was 
precluded from engaging in certain types of jobs commensurate 
with his prior work experience, level of education, age, 
etc., due to the severity of his physical impairment 
resulting from that incident.  The SSA indicated that he was 
experiencing continuous back and neck pain and had difficulty 
bending over, which in turn prevented him from working in 
physically demanding jobs and even certain others of a more 
sedentary nature, but that he still was capable of working in 
some less exertional, sedentary jobs.  The SSA also 
determined that he temporarily could not work in certain jobs 
during those years because of decreased grip strength in his 
right hand, tenderness in his right wrist, and difficulty 
turning his right wrist.  His remaining impairment pertained 
to his difficulty flexing his "left" middle finger-which 
other records, concerning treatment in June 1989, show was 
due to an infection from a foreign body ("fish fin") 
mistakenly being stuck in this finger causing suppurative 
flexor tenosynovitis that required surgical intervention by 
way of an incision and drainage.  Those records also show, 
however, that he was not experiencing any pain whatsoever at 
that time on supination of his right forearm.

It further was reported during a March 1990 VA examination 
that the veteran had re-injured his right wrist during 
service-not in a motor vehicle accident, as he now alleges-
but rather, "while doing his usual work," such as, at 
times, lifting 100 pounds.  And during the objective clinical 
portion of that evaluation, he had either completely normal 
or essentially normal range of motion in his right wrist and 
forearm in nearly all of the directions tested; the results 
were as follows:

Dorsiflexion of the right wrist was to 65 
degrees (the VA examiner indicated that 
"normal" dorsiflexion is to 70 degrees)

Palmar flexion of the right wrist was to 
75 degrees (normal being to 80 degrees)

Ulnar deviation of the right wrist was to 
40 degrees (normal being to 45 degrees)

Radial deviation of the right wrist was 
to 20 degrees (normal being to 20 
degrees)

Pronation of the right forearm was to 80 
degrees (normal being to 80 degrees).

supination of the right forearm was to 50 
degrees (normal being to 85 degrees).

Consequently, when assessing the overall severity of the 
disability, as a whole, the VA examiner indicated the veteran 
still had only "mild" functional symptoms and impairment-
noting that X-rays of his right forearm had shown only 
indications of an "old injury" (fracture) that was well 
healed with no new changes.  The X-ray films also showed an 
approximately 1-inch shortening of his distal ulna (due to 
the surgical resection in August 1983), but that, too, was an 
old finding with no new changes observed during the years 
since.

An X-ray taken of the veteran's right forearm in February 
1991 continued to show only evidence of an old, healed 
fracture of his radius with moderate residual angulation and 
the absence of a small portion of his distal ulna as a result 
of its surgical removal.  There were no radiographic 
indications of fractures, lytic lesions, or other acute 
abnormalities.

The veteran sustained a "contusion" to his right hand in 
April 1991 and a few days later underwent additional surgery 
on his right wrist for transection of the posterior 
interosseous nerve, to insert a mushroom head prosthesis in 
the distal end of his ulna, and to release the radial nerve 
in the supinator tunnel.  His doctors cancelled other surgery 
scheduled for May 1991.

The veteran subsequently indicated during an August 1991 VA 
examination that he received a medical discharge from service 
after fracturing his right arm "in maneuvers," and that his 
initial injury prior to service "did not heal properly."  
The results of the range of motion studies conducted during 
the objective clinical portion of that evaluation were as 
follows:

Dorsiflexion of the right wrist was to 30 
degrees (the VA examiner again indicated 
that "normal" dorsiflexion is to 70 
degrees)

Palmar flexion of the right wrist was to 
15 degrees (normal being to 80 degrees)

Ulnar deviation of the right wrist was to 
20 degrees (normal being to 45 degrees)

Radial deviation of the right wrist was 
to 10 degrees (normal being to 20 
degrees)

Pronation of the right forearm was to 80 
degrees (normal being to 80 degrees).

0 degrees of Supination
(normal being to 85 degrees)

The VA examiner also indicated the veteran had very poor grip 
strength in his right hand and forearm, but questioned 
whether he actually was "try[ing] his best." Therefore, 
after reviewing X-rays of his right forearm confirming a 3-4 
centimeter loss of the distal ulna-with prosthesis, and 
bowing of the distal radius and ulna consistent with old 
fractures, the VA examiner concluded the veteran had 
"moderate" functional disability, overall.

A private physician who examined the veteran in October 1991 
also suspected that he might have been malingering or 
embellishing the severity of his symptoms, noting that he was 
"somewhat evasive," "vague," and "nebulous" when 
questioned about just how long he had been experiencing the 
multitude of symptoms, although the physician also 
acknowledged that he was not altogether certain the veteran's 
actions were deliberate.  The physician added that the 
veteran also was experiencing a considerable amount of 
anxiety and stress as a result of trying to deal with the 
aftermath of a recent accident (about 1 year earlier) 
involving his daughter, when she reportedly was hit by a 
truck that careened through a wall of the restaurant where 
she was eating.  So the physician referred the veteran to a 
psychologist for further clinical evaluation and workup.

The veteran underwent the referral psychological evaluation 
in November 1991, and he again indicated that he had 
experienced, among other symptoms, depression and anger 
related to the unfortunate incident involving his daughter 
and over his inability to work since sustaining the job-
related injuries several years earlier, in 1987.  The 
examining psychologist diagnosed an adjustment disorder 
with a severely depressed mood and a moderately severe panic 
disorder without agoraphobia-indicating the veteran 
sometimes experienced the associated symptoms (chest pain, 
cold sweats, difficulty breathing, and heart palpitations) 
as often as twice a day.  The examining psychologist further 
indicated that, if the veteran's physical limitations were 
bonafide-referring to the combination of his back and neck 
pain and the effective use of only one hand-his problems 
concentrating were likely to moderately impair his ability to 
achieve production quotas and/or quality standards in any 
production responsibilities of a job, and that it also was 
likely that his discomfort and difficulty sleeping-which he 
partly attributed to the pain in his back and right arm-
could result in unreliable attendance at work.

Also in November 1991, the veteran was hospitalized at a VA 
medical center (VAMC) for complaints of multi-joint pain in 
his neck, low back, knees, and legs, in addition to in both 
of his arms.  He claimed that he had sustained injuries from 
automobile accidents during service, in 1977 and 1979, and he 
also said that he had not been able to walk without the help 
of a cane and braces since his work-related injury in 1987.  
He reportedly earlier had been admitted to that same VAMC, 
by another physician the previous day, but had unexpectedly 
left the hospital without telling anyone only to return and 
request some help.  During his stay at the VAMC, he underwent 
a psychiatric evaluation, on referral, with a resulting 
diagnosis of an adjustment reaction with depression.  The 
examining psychiatrist also advised others in the hospital 
not to prescribe the veteran any narcotics or Valium due to 
the possibility of abuse.  And he underwent other referral 
evaluations in other clinics, too, run by the rehabilitation 
medicine service (RMS) and by those in charge of physical and 
kinesitherapy (PT, KT).  The discharge diagnoses were:  
(1) chronic pain syndrome and pain in the neck, back, and 
knees, status post injury in 1987, (2) adjustment reaction 
with depression, (3) tobacco addiction, and (4) possible 
chemical abuse.

A private physician at the Ramada Hand Institute who examined 
the veteran in January 1992 for complaints of pain in his 
right hand and forearm determined that he had a total of 53 
percent impairment in this upper extremity (U.E.) and 
32 percent impairment of the whole person (W.P.).  That same 
physician had indicated a few months earlier, in October 
1991, prior to determining the impairment rating, that the 
veteran was "looking for" some form of total disability 
rating and that he also was "looking for" something to help 
him with his pain at night, but the private physician told 
him that he would not give him any strong pain killers and 
prescribed, instead, muscle relaxants or anti-inflammatory 
medication.  That private physician went on to note that the 
veteran had been released to go back to work, but that he was 
not working because he was on a total disability for his back 
problems.

A VA orthopedic physician examined the veteran in December 
1995 to obtain a medical opinion concerning the extent of the 
impairment in his right ulna and radius that was related to 
his service in the military-as opposed to the numerous 
intercurrent injuries since service.  The veteran told the 
examiner that he was involved in a motor vehicle accident 
during service in which he injured both his left knee and 
right arm, requiring that he wear a splint/sling over his 
right arm for about 4 days after the incident before 
returning to duty.  The veteran also said that, about 2 weeks 
later, he began to notice pain in his right wrist and 
shoulder while dropping mortar rounds, so he again consulted 
a physician who placed his wrist in a "cock-up" splint type 
of brace and prescribed some pain medication.  He denied 
undergoing any surgery on his wrist while in service, but 
said there was a fracture of the wrist-although not 
initially diagnosed.  He also said that, since the injury in 
service, he had continued to have problems with his right 
wrist, elbow and shoulder, and had undergone surgeries, with 
the most recent procedure geared to achieving better range of 
motion-particularly supination.

During the objective clinical portion of the evaluation, the 
veteran had active forward elevation in his right shoulder 
from 0 to 150 degrees, which was symmetrical to the forward 
elevation in his left shoulder, as was his internal rotation 
that he successfully could complete down to his eighth 
thoracic vertebra (T8).  In addition, he had 30 degrees of 
external rotation of his right shoulder, which also was 
symmetrical to that in his left shoulder.  There was some 
tenderness to palpation over the supraspinatus muscle, but no 
tenderness over the insertion of the rotator cuff.  There 
also was a positive impingement of the right shoulder, 
but not of the left shoulder.  Objective clinical examination 
of his right elbow revealed range of motion from 0-140 
degrees of flexion, with no signs of tenderness to palpation 
about the elbow.  Also, a scar on the lateral aspect of the 
elbow from his surgery was well healed and completely 
asymptomatic.

There was some tenderness to palpation over the ulnar border 
during the objective physical evaluation of the veteran's 
right wrist, and he had severe limitation of motion.  The 
results of the range of motion studies were as follows:

Dorsiflexion of the right wrist was to 
~25 degrees

Palmar flexion of the right wrist was to 
~5 degrees

Ulnar deviation of the right wrist was to 
~10 degrees
(and with pain)

Radial deviation of the right wrist was 
to ~10 degrees
(and with pain)

Pronation of the right forearm was nearly 
full,
to ~75 degrees

but Supination was only to ~5-10 degrees

The veteran had normal ("intact") sensation in all of the 
fingers of his right hand and in his thumb.  X-rays showed 
that he had an approximately 30-degree apex volar angulation 
deformity at the junction of the middle and distal thirds of 
his right ulna and radius, with signs also of the surgical 
resection of the distal ulna and replacement with a 
prosthesis.  There also were radiographic indications of 
significant degenerative arthritis in the radial carpal 
joint, including large osteophyte on the scaphoid.  In 
summarizing his overall diagnostic assessment, the examining 
VA physician indicated the veteran had a history of both bone 
forearm fractures "secondary to an accident sustained in 
military service."  The VA orthopedic examiner went on to 
note that the injury in service apparently was not treated 
with a cast initially and was later discovered, and that the 
veteran had a residual deformity and had required 2 surgeries 
as a result of this.  The VA orthopedic examiner also said 
the veteran would benefit from further surgery, but that he 
did not want to have any more surgery performed at that time, 
and that he had developed significant degenerative arthritis 
in his right wrist joint as a result of the injury in 
service.  Lastly, the VA orthopedic examiner stated the 
veteran had complaints of pain in his right shoulder, too, 
and that he appeared to have impingement syndrome of this 
shoulder, which began after the accident in service as well, 
and was most likely also related to the accident in service.  
The VA examiner expressed much less certainty of whether the 
veteran's left knee pain and mild degenerative arthritis were 
a residual of the purported automobile accident in service 
since the arthritis might just as well have been attributable 
to his age.

During a more recent VA orthopedic examination in February 
1997, the veteran acknowledged that he had fractured his 
right ulna and radius prior to service (in 1970, at the age 
of 15, while skating), and that his treating doctor placed 
his forearm in a cast for approximately 6 weeks.  But he 
denied experiencing any residual loss of range of motion-
especially noting that he had full supination, until he re-
fractured his right wrist in a motor vehicle accident during 
service (in 1978), requiring additional casting for another 6 
weeks.  And he claimed that, after his doctor removed the 
cast, he was unable to supinate his wrist and forearm, at 
all, although he did not notice any significant pain and was 
able to work as a truck driver for many years after that 
injury.  He also acknowledged the other intercurrent injuries 
since service, including the one in 1983, and the subsequent 
need for surgery for persistent numbness within the distal 
nerve distribution, as well as constant pain in his wrist.  
But he said the surgery did not increase his supination, 
which had been absent since the injury in service.  He also 
indicated that he believed the lack of supination due to his 
injury in service contributed to his subsequent injury after 
service in 1983.  He went on to note that, because of the 
problems with his right wrist, he had to use his right 
shoulder in an effort to supinate his forearm-which in turn 
caused him quite a bit of shoulder pain, but that he had not 
sought any medical treatment for that yet.

During the objective clinical portion of the evaluation, 
there was quite a bit of tenderness to palpation over the 
anterior portion of the rotator cuff of the right shoulder.  
Active forward elevation was to 160 degrees, external 
rotation to 45 degrees, and internal rotation successfully to 
the twelfth thoracic vertebra (T12).  There was slightly less 
internal rotation when compared to that in the left shoulder, 
but otherwise symmetrical.  Also, abduction and external 
rotation strength were 5/5, and the impingement sign was 
markedly positive.  Objective physical evaluation of the 
right shoulder showed the veteran had 0-140 degrees of 
flexion, which was symmetric to that in his left elbow.

After physical evaluation of the right wrist, the VA examiner 
indicated the veteran had a well-healed surgical scar over 
the distal ulna, as well as over the proximal forearm in the 
region of the radial tunnel.  The ulna incision was mildly 
tender.  He had severe limitation of motion in his right 
wrist.  The results of the range of motion studies were as 
follows:

Dorsiflexion of the right wrist was to 20 
degrees

Palmar flexion of the right wrist was to 
40 degrees

Pronation of the right forearm was to 10 
degrees

Supination of the forearm was to 40 
degrees

The veteran had a sensory deficit within the radial nerve 
distribution, but his motor function and sensory function of 
the median and ulnar nerves were "intact."  X-rays of the 
right forearm continued to show signs of the ulna and radius 
fractures at the junction of the middle and distal thirds of 
the diaphysis.  They also continued to show about a 25-
degrees angulation deformity at that location, in addition to 
a 10-degrees dorsal tilt of the distal radius and a radial 
inclination of 26 degrees.  The X-ray films also showed signs 
of the surgical removal of the distal portion of the ulna and 
replacement with a silicone cap prosthesis.  There also were 
mild changes of arthritis at the radial carpal joint.  In 
summarizing the overall diagnostic assessment, the VA 
orthopedic examiner indicated the veteran had a very complex 
history, and that it was extremely difficult to interpret how 
his pre-military service injury and post-military service 
injury-as well as his military injury-had contributed to 
his current condition.  The VA orthopedic examiner indicated 
the veteran told him that he did not have any limitation 
after his initial injury prior to service, in about 1970, and 
that it was only after he sustained a both bone fracture 
while in the military, in 1978, and received cast treatment, 
that he noticed a lack of supination.  The veteran said that 
he believed that purported injury in service had somewhat 
contributed to his intercurrent injury since service, in 
1983, when the crank shaft hit the distal aspect of his ulna 
and caused a fracture as well as soft tissue trauma to the 
dorsal forearm.  The VA orthopedic examiner went on to note 
that, currently, the veteran has quite restricted motion of 
his right wrist, that it is conceivable that lack of 
supination as he claimed was present since his 1978 injury in 
the military and could have contributed to altered use of 
this extremity and thereby may have contributed to his 
subsequent injury in 1983-but that, given the 3 injuries, 
this was very difficult to pinpoint.  Lastly, the VA examiner 
indicated the veteran also had rotator cuff tendinitis that 
appeared to be attributable to the wrist injury, and that he 
was forced to supinate his shoulder in an attempt to restore 
some of the motion that is lost at the wrist.

The veteran also received treatment in a VA outpatient clinic 
during 1997 and 1998 for complaints of pain and numbness in 
his right hand, wrist, forearm, and shoulder.  He complained 
of pain in his left arm and knee, as well.  He continued to 
wear a brace on his right wrist.  The report of a January 
1998 consultation indicates that he had "malunion" of the 
distal 1/3 of his right radius from an injury that he earlier 
had sustained at the age of 16, and that he since had 
experienced persistent pain and underwent surgery to implant 
a prosthesis.

To comply with the directives of the joint motion for remand 
(JMR), which the Court had granted in June 1998, the Board 
remanded this case to the RO in November 1998, and the RO in 
turn scheduled the veteran for additional 
medical examinations in January 1999 by both a VA orthopedist 
and neurologist.

After examining the veteran, the VA neurologist indicated the 
pain in the veteran's right wrist and shoulder is a 
musculoskeletal type of pain and orthopedic problem, possibly 
secondary to arthritis or other etiologies that may be 
related to the traumatic injury to his shoulder in service-
but that, because he did not allow a careful assessment of 
range of motion testing, he would need to have that done 
during his orthopedic evaluation.  The VA neurologist also 
indicated that, although the veteran had some subjective 
change in sensation associated with numbness in the median 
nerve distribution, which usually would lead to a 
diagnosis of carpal tunnel syndrome, it was questionable in 
this instance since the results of nerve conduction studies 
were normal and showed no signs of nerve damage.  The VA 
neurologist further indicated that the other portions of his 
neurological examination were unremarkable, as well, as the 
veteran did not have signs or symptoms of radiculopathy, 
including symmetric deep tendon reflexes of 1+ at the 
triceps, 2+ at the biceps, 2+ at the brachial radialis, 3+ at 
the knees, 2+ at the ankles, with downgoing toes.  He also 
did not have any bowel or bladder problems to signify a 
possible myelopathy, and the VA neurologist reiterated that, 
with the unilateral presentation of the veteran's symptoms, 
it was likely that he had mostly orthopedic problems in his 
right arm, somewhat related to the previous service injury, 
whereas his right shoulder impairment seemed to be a 
different problem altogether.  However, because the 
impairment was an orthopedic problem, the VA neurologist 
deferred making any further comments concerning the etiology 
and severity of the conditions at issue to the examining 
orthopedist for his opinion.

During his examination of the veteran, the VA orthopedist 
acknowledged that the veteran had a very complex history and 
several issues.  For one, he had mild rotator cuff tendinitis 
in his right shoulder that did not appear to be related to 
his prior injuries or time spent in service.  Whereas he did 
have limited range of motion in his right wrist that was 
painful, although it was impossible to know whether this was 
caused by his injury in 1970 or the one that happened in the 
military in 1978.  The VA orthopedic examiner indicated the 
veteran had "some confusion" concerning when the injury in 
his right upper extremity occurred, but that he apparently 
suffered a both-bone (ulna and radius) forearm fracture at 
the age of 15, in 1970, which was treated with closed 
reduction and casting for 6 weeks and, according to the 
veteran, himself, he had very poor wrist motion after the 
cast was removed.  He said, however, that he did not have 
much pain and was able to work for many years by using anti-
inflammatory medication.  The VA orthopedic examiner also 
mentioned the intercurrent injury since service, in 1983, as 
well as the subsequent surgeries involving a resection of the 
distal ulna and replacement of it with a silicone cap 
prosthesis, and the radial nerve tunnel release.  The veteran 
acknowledged that those procedures did increase his 
supination and decrease some of his pain.  However, his 
current complaints still included pain in his right wrist, 
forearm and shoulder, as well as poor range of motion, 
particularly on supination and pronation of his elbow.

During the objective clinical portion of the evaluation, 
there was evidence of diffuse tenderness over the anterior 
portion of the rotator cuff of the right shoulder, but no 
indications of tenderness over the acromioclavicular (AC) 
joint of clavicle.  External rotation of the shoulder was 
only to 20 degrees.  Internal rotation of the shoulder could 
be completed down to the sacroiliac (SI) joint.  The veteran 
had 80 degrees of abduction and 90 degrees of forward 
flexion.  But the VA examiner indicated the veteran gave a 
"poor effort" during the range of motion testing, and that 
his active motion was "inconsistent with" the ranges 
obtained during re-testing.  As an illustration of this, the 
VA examiner pointed out that, when he attempted to passively 
move the veteran's shoulder, he actively resisted, and that 
the tenderness he claimed to be experiencing was "out of 
proportion" to the VA examiner's actual physical findings-
which in turn may have been indicative of some 
"amplification of symptoms."  A magnetic resonance imaging 
(MRI) study of the right shoulder showed signs of some 
"mild" rotator cuff tendonopathy.

On physical evaluation of the veteran's right elbow, he had 
range of motion from
0-140 degrees of flexion, which was symmetrical to the range 
of motion in his left elbow.  There also was no evidence of 
instability during varus and valgus stress testing.  The scar 
over his right radial tunnel area was well healed, and he had 
a negative Tinel's sign in this region.  The other scar 
incision over the area of his distal ulna also was well 
healed, too.

The veteran had the following ranges of motion during testing 
of his right wrist and forearm:

Dorsiflexion of the right wrist was to 20 
degrees

Palmar flexion of the right wrist was to 
40 degrees

Pronation of the right forearm was to 10 
degrees

Supination of the right forearm was to 15 
degrees

The VA orthopedic examiner indicated that, although the 
veteran's wrist motion during the current evaluation was less 
than it was when examined 2 years earlier (in February 1997), 
he "did not give a good effort [during the current 
evaluation] to try to show good motion."  The VA orthopedic 
examiner also indicated the veteran had a sensory deficit 
within the radial nerve distribution, but that he had normal 
(5/5) grip strength and finger abduction.  There also were no 
other abnormalities.  X-rays of the right forearm continued 
to show signs of the prior both-bone (ulna and radius) 
fracture at the junction of the middle and distal thirds of 
the diaphysis, with 25 degrees of angulation at the wrist, a 
dorsal tilt of 10 degrees, and radial inclination of 26 
degrees.  There also were radiographic signs of the surgeries 
to resect the distal ulna and replace it with the silicone 
cap prosthesis, but the X-rays showed the veteran had only 
"very mild" degenerative changes in his right wrist.

A registered nurse, Nancy R. Ellington, more recently 
submitted a statement on the veteran's behalf in November 
1999 indicating that, in her opinion, his rating should not 
have been offset by 20 percent, for pre-existing impairment, 
because he was found to be physically qualified for service 
when examined prior to entering the military and did not 
experience aggravation of his disability until while he was 
on active duty.  As further support for her opinion, Nurse 
Ellington pointed out that the doctor who examined the 
veteran in June 1977 for acceptance into the military 
acknowledged the fracture prior to service, but still 
indicated there was "no deformity or disability."  She also 
cited the report of an X-ray taken after service, in August 
1979, also showing "[the veteran] had sustained a Colles' 
fracture [prior to service] which was well healed with 
minimal deformity."  Therefore, she believes the veteran is 
entitled to the full 30 percent for his disability.


II.  Legal Analysis

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But when, as here, however, the veteran is 
requesting a higher rating for an already established 
disability that was service connected many years ago, as 
opposed to immediately appealing the rating that initially 
was assigned for the disability just after establishing 
entitlement to service connection, the current level of 
impairment is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Consequently, this, in turn, 
means the Board does not have to go back, resurrect, and 
reconsider the propriety of the initial rating assigned for 
the disability many years ago-including in this particular 
instance in terms of whether the RO legally was justified in 
"offsetting" the initial rating by 20 percent to account 
for the pre-existing impairment prior to service under the 
provisions of 38 C.F.R. § 4.22, or even whether the veteran 
now should receive a "staged" rating to compensate him for 
times since filing his present claim when his disability 
may have been more severe than at other times during the 
course of this appeal.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The Board further notes that, insofar as the veteran and his 
representative continue to argue that the RO had no legal 
justification whatsoever for "offsetting" the initial 30 
percent rating by 20 percent, to account for the pre-existing 
impairment in the right ulna and radius due to the documented 
fracture prior to service, for a resulting "net" rating of 
only 10 percent, their repeated arguments in this regard of 
the inappropriateness of that reduction have no significant 
bearing on the outcome of their present appeal because the 
Board previously addressed the merits of that issue in March 
1982 when denying a rating higher than 10 percent.  And when, 
as here, the Board already has denied a claim, the decision 
is "final and binding" on the veteran based on the evidence 
then of record unless the Chairman of the Board determines 
that reconsideration is warranted or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. §§ 3.105(a), 20.1100.  Consequently, because 
of the preclusive legal principles of res judicata and 
collateral estoppel, the March 1982 decision of the Board is 
"final and binding" on the veteran based on the evidence 
then of record in the absence of, for example, a collateral 
attack showing clear and unmistakable error (CUE) in that 
decision-which is an entirely different type of claim with 
totally different pleading requirements.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, for there to be a valid claim of CUE in a prior 
final decision, either the correct facts as they were known 
at the time in question were not before the adjudicator or 
the legal provisions effective at that time were improperly 
applied; conversely, a mere difference of opinion in the 
outcome of the prior adjudication, including insofar as how 
the evidence was weighed or evaluated, or a failure in the 
"duty to assist," are not grounds for a finding of CUE.  
See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); 
Glynn v. Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) 
v. Brown, 8 Vet. App. 44 (1995); Luallen v. Brown, 8 Vet. 
App. 92 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (Court recognized in Russell, Glynn and Mason, 
that a viable claim of CUE must be premised on a clear 
failure to consider certain highly probative evidence, in the 
first instance, versus asking the Board now to reweigh or 
reevaluate the evidence previously considered in the prior 
final decision).  Moreover, the Court has stated that CUE is 
a very specific and rare kind of error of fact or law that is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," and that, but for the 
error, the result of the adjudication would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.

It also is important to bear in mind that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on the current 
state of the law or with the benefit of augmenting the record 
after the decision in question with additional evidence that 
did not exist at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242 (1994).  In this instance, 
this includes the November 1999 statement from the registered 
nurse practitioner, Nancy R. Ellington, who also is arguing 
that it was inappropriate for the RO to have "offset" the 
rating by 20 percent for the pre-existing impairment pursuant 
to 38 C.F.R. § 4.22.  But to raise a valid claim of CUE, the 
Court has held that the veteran (or others acting on his 
behalf) must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been "manifestly different" but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied, 6 Vet. App. 162 (1994).

Here, the veteran's current appeal did not arise in the 
context of CUE-but rather, on the premise that he is 
entitled to a rating higher than what he currently has, i.e., 
"an increased rating," because his disability has become 
even worse during the years since the Board's March 1982 
decision.  Consequently, as discussed by the Court in the 
Francisco decision, his current level of impairment is 
paramount, not rulings made many years ago by both the RO and 
the Board pertaining to the reduction of his rating by 
"offsetting" it for the pre-existing impairment 
prior to service.  Thus, the November 1999 statement from the 
registered nurse practitioner, Nancy R. Ellington, does 
little-if anything-to address the level of his present 
impairment-as opposed to his impairment many years ago, 
which is not the dispositive concern at hand.

There has been extensive evidentiary development in this 
appeal during the last several years-mostly in an effort to 
determine the extent of the current impairment in the 
veteran's right wrist and forearm that is due to his service 
in the military, as opposed to other unrelated causes.  
Mittleider v. West, 11 Vet. App. 181 (1998).  But the need 
for remand after remand largely was due to his very 
inconsistent written and oral testimony-thereby raising 
serious doubts about his credibility and, even more 
importantly, any reliance on the information that he provided 
to others, particularly the various VA and private physicians 
who had examined him and submitted medical opinions 
concerning the case.  Therefore, the resulting 
probative value of their medical opinions also significantly 
was lessened to the extent they were based on an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Although the veteran has always very openly acknowledged 
fracturing his right ulna and radius several years prior to 
entering the military-which, incidentally, also is 
extensively documented in the record, otherwise-he has been 
much more vague and even sometimes altogether suspiciously 
evasive in discussing the specific circumstances surrounding 
that incident, the exact nature of the injury that he 
sustained, and the modalities of treatment that he received 
in the aftermath of it.  He now denies having any significant 
functional impairment, whatsoever, prior to service as a 
result of that injury.  But the much earlier dated records 
that are far more contemporaneous to the relevant time in 
question, including the report of an October 1978 orthopedic 
evaluation that he underwent on referral while still on 
active duty in the military, indicate that he even had to 
undergo surgery following the pre-service injury to perform a 
manipulative "closed reduction of the bone."  And he also 
had to wear a cast for 6 more weeks after that.  Moreover, he 
again acknowledged this while receiving treatment a few years 
later, in June 1983, following one of his several 
intercurrent injuries after service.  But of equal or even 
greater significance, he additionally hinted for the first 
time that the doctors who had treated him prior to service 
somehow had failed to provide the proper standard of follow-
up care for the injury and, as a consequence, had left him 
with a very obvious angulatory deformity of his distal 
forearm that even he, himself, admitted "had caused some 
noticeable disability related to limited forearm rotation."  
He again admitted as much during his August 1991 VA 
examination-noting that his pre-service injury "did not 
heal properly."

The veteran now claims, however, that he did not begin 
experiencing the vast majority of his symptoms, and 
particularly extreme limitation of motion on supination of 
the forearm, until after he was on active duty in the 
military.  But even though the RO granted service connection 
on the basis of aggravation of the pre-existing condition 
during service beyond its natural progression, it was not on 
the premise that he had sustained an additional injury to his 
right wrist or forearm "in a motor vehicle accident"-but, 
instead, simply was attributed to the everyday rigors of 
physical training and other exertional activities that are 
intrinsic to life in the military as a soldier.  Indeed, for 
a very long time after service, even the veteran, himself, 
stated at various times that the "aggravation" occurred 
"in maneuvers" during service "while [he was] doing his 
usual work"-such as, at times, having to lift as much as 
100 pounds.  See the reports of the March 1990 and August 
1991 VA examinations.

It was not until more recently that the veteran began to 
allege that he had
re-fractured his right wrist and forearm in an automobile 
accident during service, supposedly causing the appreciable 
increase in the severity of his disability while on active 
duty.  And this is most significant because it again speaks 
directly to the important issue of his credibility, or lack 
thereof, particularly in light of the fact that he did not 
make any mention, at all, of that purported automobile 
accident during service while testifying during his January 
1979 hearing for the medical and physical evaluation board 
proceedings that precipitated his medical discharge from the 
military primarily due to the extent of the impairment in his 
right wrist and forearm.  He also did not mention or 
otherwise suggest at any other time during service that such 
an accident had occurred, and none of his service medical 
records pertaining to the treatment that he received for his 
right wrist and forearm during service mention such an 
incident, either, expressly or even by implication.

The veteran also did not make any mention, whatsoever, of an 
additional injury to his right wrist and forearm (in a motor 
vehicle accident) when he later filed his initial claim for 
VA compensation benefits for this disability shortly after 
service in February 1979, or when subsequently submitting a 
statement in support of his claim in April 1979, or even when 
initially examined by VA for compensation purposes in May 
1979.  Had he, in fact, actually been involved in an 
automobile accident, as he now alleges, it stands to reason 
that he would have mentioned or at least suggested this, 
particularly since he says that it caused additional 
impairment, but he clearly did not do so until very long 
after the fact, when he stands to greatly benefit financially 
and otherwise.  His unreliable testimony of additional injury 
to his right wrist and forearm in a motor vehicle accident 
during service-which, again, is not actually supported by 
the record-in turn has tainted the medical opinions of the 
VA doctors who examined him in December 1995, February 1997, 
and January 1999 because they all based a substantial part of 
their opinions of the extent of his current impairment on the 
occurrence of an additional injury during service due to an 
automobile accident.  And that, quite simply, did not happen; 
there was no automobile accident during service involving 
additional injury to the right ulna or radius, and for the 
veteran now to claim otherwise is a blatant misrepresentation 
of the actual truth.

Many of the veteran's doctors also have long suspected him of 
frequently embellishing the severity of his symptoms for 
personal gain-which speaks badly of his credibility in this 
respect, too.  Even as far back as when he was in service, 
the medical and physical evaluation boards took note of his 
AWOL status, when he unexpectedly was missing for several 
days.  And similarly, the doctor who provided most of his 
treatment over the course of several months following the 
June 1983 intercurrent injury indicated in January 1984 that 
the nature and gravity of his symptoms continued to exceed 
(go "beyond") what could reasonably be explained 
clinically.  And he often flat out refused to cooperate at 
all with that doctor's efforts to examine him-ultimately 
resulting in the complete termination of his treatment and 
the personal recommendation by that doctor, himself, that the 
veteran obtain a second and possibly even a third medical 
opinion from other doctors if he needed them to reassure him 
in his own mind that what he was being told actually was 
true.

The veteran apparently did obtain a second opinion from at 
least one other doctor, who diagnosed carpal tunnel syndrome, 
but also indicated that even the carpal tunnel syndrome could 
not account for the specific complaints (pain, etc.) 
the veteran was having at that time.  That doctor indicated, 
instead, that there were a number of other possible causes 
for his symptoms-including scarring from the recent surgery 
in August 1983, the initial ("original") trauma prior to 
service, or even new problems with periostitis or 
inflammation of the carpal bone area.  Thus, there again was 
no medical relationship whatsoever between the then 
current impairment, even acknowledging what the veteran did 
have, and an additional injury during service involving a 
motor vehicle accident.

The Board further notes that, to the extent he had functional 
impairment in his right ulna and radius following the June 
1983 intercurrent injury, the veteran personally attributed 
it to his on-the-job injury-and not to his service in the 
military, including any injuries that he may have sustained 
in the purported automobile accident during service.  In 
fact, as further evidence of this, he filed an actual claim 
for workmen's compensation benefits-which was, by its very 
essence, an act of attributing his impairment to that work-
related injury, as opposed to his service in the military.  
And although his claim for workmen's compensation ultimately 
was not approved, and his April 1984 surgery cancelled at the 
very last minute because of that, this should not in turn 
mean that VA must bear the brunt of this responsibility.  
This is particularly true since even the veteran, himself, 
did not begin to attribute his impairment from that on-the-
job injury to his military service until after he realized 
that his workmen's compensation insurance carrier was not 
going to pick up the tab for the cost of his surgery and 
other medical expenses.  Again, this raises serious doubts 
about his credibility and motives.

Both VA and private physicians who examined the veteran more 
recently, in August and October 1991, also suspected that he 
might have been malingering by not "try[ing] his best" to 
achieve the optimal results during the objective 
clinical portions of their evaluations, or by being 
"somewhat evasive," "vague," and "nebulous" when 
questioned about the exact origin and severity of his 
right ulna and radius disability.  And a psychologist who 
subsequently examined him on referral indicated that he had a 
moderately severe panic disorder without agoraphobia and an 
adjustment disorder with a severely depressed mood.  But the 
psychologist linked the depression to the veteran's not being 
able to work since another on-the-job injury in July 1987-
which also, by his own admission, had absolutely nothing to 
do with his service in the military.  His depression also 
stemmed from his inability to effectively deal and cope with 
the injuries that his daughter recently had sustained when a 
truck careened through the wall of the restaurant where she 
was eating and hit her.  Furthermore, the examining 
psychologist indicated that the veteran's ability to work in 
the future would only be compromised "if [his] physical 
limitations were bonafide," referring to the combination of 
his back and neck pain and the effective use of only one 
hand.  But unfortunately, the true extent of the functional 
impairment in his right ulna and radius that is attributable 
to his service in the military, as opposed to other causes, 
still is unclear since he has continued even during more 
recent evaluations to be uncooperative in efforts to obtain 
the necessary medical information and evidence.

Both of the VA physicians who examined the veteran most 
recently for compensation purposes, in January 1999, came to 
the same conclusion that he did not give his maximum effort 
during their evaluations.  The VA neurologist said the 
veteran "did not allow a careful assessment" of range of 
motion testing-in turn causing the neurologist to defer that 
portion of the evaluation to the VA orthopedist.  But the 
veteran did the very same thing during the VA orthopedic 
evaluation, as the VA orthopedist also observed that he gave 
a very "poor effort" during the range of motion testing-in 
fact, so much so that his active motion was altogether 
"inconsistent with" the ranges obtained during re-testing.  
The VA orthopedist further indicated that the magnitude of 
the veteran's complaints was totally "out of proportion" to 
the actual physical findings, suggesting there had been some 
"amplification of symptoms" for personal gain-just as 
several of the other doctors who had examined him on prior 
occasions had observed.

The lack of full cooperation and effort is especially 
important to note in this particular instance, though, 
because the veteran's persistent failure to give his maximum 
possible effort to try and demonstrate the actual range of 
motion that he has means the results of the January 1999 VA 
orthopedic and neurological evaluations are invalid because 
they were severely compromised as a result of this.  Indeed, 
even the VA orthopedic physician acknowledged as much, 
himself, by indicating that, although it appeared the veteran 
had less range of motion than when examined 2 years earlier 
in February 1997, that was only because he "did not give a 
good effort...to try and show good motion."  Moreover, there 
were similar inconsistencies between the results of the range 
of motion studies conducted in February 1997 and those 
conducted during the December 1995 VA examination, at least 
insofar as palmar flexion and radial deviation.  So as a 
consequence, the current limitation of motion in the 
veteran's right wrist and forearm that is attributable to his 
military service, as opposed to other unrelated causes, 
mostly remains unknown due to a combination of his lack of 
cooperation and likely malingering and embellishment.  And 
this, in turn, is essentially tantamount to a complete 
failure to report for those evaluations because, although 
physically present, his lack of a genuine effort did not 
allow for the proper conducting of those examinations-which 
has extremely dire consequences.  When this occurs, the 
regulations are quite clear; the claim shall be denied.  See 
38 C.F.R. § 3.655.

There is not even the slightest modicum of discretion to the 
Board in these types of situations-particularly where, as 
here, the January 1999 VA orthopedic and neurological 
evaluations were requested for the specific purpose of 
complying with the directives of the June 1998 Court-approved 
joint motion for remand since there continued to be 
substantial ambiguity concerning the exact extent of the 
veteran's impairment that was due to his service in the 
military, as opposed to the various other injuries that he 
had sustained both prior and subsequent to service, while not 
on active duty, and since medical opinions still were 
necessary to determine whether he is entitled to separate 
ratings for the arthritis in his right wrist and the sensory 
deficit within his radial nerve distribution.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994), citing 38 C.F.R. 
§ 4.14 pertaining to VA's prohibition against "pyramiding" 
of disabilities.  Also, more medical evidence still was 
needed to determine whether he has additional functional 
impairment in his right wrist and forearm due to the extent 
of his pain, painful motion, weakness, limited or excess 
movement, premature fatigability, and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  But without his full cooperation 
during the January 1999 VA orthopedic and neurological 
evaluations, the proper testing to obtain this important 
information could not be accomplished-except that the VA 
neurologist was able to determine, nonetheless, that the 
veteran's symptoms were of a musculoskeletal nature and 
origin (i.e., an orthopedic problem), and not due to any 
associated neurological impairment (e.g., a sensory deficit, 
etc.).  Obviously then, he cannot receive a separate rating 
on that basis.  The VA orthopedist also was able to 
determine, based on the results of X-rays, that the veteran 
only had "very mild" arthritis in his right wrist.  So any 
pain that he experiences as a residual of the arthritis is 
not sufficient to support a separate rating under Codes 5003 
and 5010, particularly in the absence of any proof at all of 
the alleged motor vehicle accident injury during service to 
etiologically link the arthritis to that trauma in the 
military, as opposed to the multiple intercurrent injuries 
since service.  For essentially the same reasons, this also 
would not support granting additional compensation pursuant 
to the Court's holding in DeLuca.

Aside from the lack of full effort on the veteran's part to 
be properly examined, however, and his questionable motives 
for that, he also has not been a reliable historian in 
discussing the history of his disability.  And this is very 
important to note, too, because the medical opinions obtained 
from the January 1999 VA orthopedic and neurological 
examinations, as well as those obtained from the earlier VA 
compensation examinations in February 1997 and December 1995, 
all were premised on the notion that he had sustained an 
additional injury
("both-bone fracture") to his right ulna and radius "in a 
motor vehicle accident during service"-when, in actuality, 
that injury only occurred prior to service while skating.  
This is evident from the X-ray that was taken of his right 
wrist and forearm during service in October 1978 because it 
showed signs of an "old" Colles' fracture-not one of 
recent occurrence.  So that being the case, the results of 
the 1995, 1997, and 1999 VA examinations also are invalid to 
the extent the medical opinions proffered based any of his 
current functional impairment on the notion that it is a 
residual of a motor vehicle accident during service-when, by 
all credible accounts, there was no accident whatsoever 
during service involving injury to his right ulna or radius.  
It should not be forgotten that he did not even begin to make 
this allegation until long after the fact-initially, while 
hospitalized at a VAMC in November 1991-and there has been 
no independent corroboration of the alleged accident trauma 
in service to show that it, in fact, occurred.

As alluded to earlier, for a very long time after service, in 
all of his dealings with VA, the veteran made no mention at 
all of such an accident during service, either expressly or 
by implication.  Rather, he only claimed that he aggravated 
his pre-existing right ulna and radius disability during 
service by repeatedly performing his routine duties and 
responsibilities as a soldier (e.g., doing heavy lifting, 
etc.), and not in an accident while traveling in a motor 
vehicle at speed.  And the question of whether the alleged 
automobile accident actually occurred during service is a 
factual-as opposed to a medical-determination, so the Board 
does not have to blindly accept or concede that an automobile 
accident actually occurred during service, even though the VA 
physicians who examined the veteran in December 1995, 
February 1997, and January 1999, all erroneously assumed that 
one did, at least partly because he told them that and since 
this continually has been perpetuated in the record since his 
initial allegation.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992) ("[w]hile it is true that the [Board] is not free to 
ignore the opinion of a treating physician, the [Board] is 
certainly free to discount the credibility of that 
physician's statement" if, as here, it was based on an 
inaccurate factual premise).

Even an opinion by a medical professional is not always 
conclusive and is not entitled to absolute deference.  
Indeed, the Court has provided guidance for weighing medical 
evidence in these types of situations.  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of the service medical 
records to actually verify this, is to be given little to no 
weight.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Similarly, a medical opinion based purely on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  And a medical opinion is 
inadequate when it is unsupported by the evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be 
accorded the evidence in this case must be determined by the 
quality of it and not necessarily by its quantity or source.

According to 38 C.F.R. § 4.71a, Code 5211, a 20 percent 
rating is warranted for nonunion in the lower half of the 
ulna of the major arm.  A 30 percent rating requires nonunion 
in the upper half, with false movement and without loss of 
bone substance or deformity.  A 40 percent rating requires 
nonunion in the upper half, with false movement and a loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.

The provisions of 38 C.F.R. § 4.71a, Code 5212 also provide 
for a 20 percent rating if there is nonunion in the upper 
half of the radius of the major arm.  A 30 percent rating 
requires nonunion in the lower half, with false movement and 
without loss of bone substance or deformity.  A 40 percent 
rating requires nonunion in the lower half, with false 
movement and a loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.

Moreover, a 50 percent rating is warranted for nonunion of 
the radius and ulna of the major arm, with flail false joint.  
38 C.F.R. § 4.71a, Code 5210.

It was not until after the veteran sustained his work-related 
injury in June 1983, and underwent surgery in August 1983, 
that his doctors had to resect his distal ulna by shortening 
it by about 1 inch.  And any "nonunion" of bone that he now 
has after surgically inserting the silicone cap mushroom head 
prosthesis in April 1991 to compensate for this is a direct 
result of that shortening as a residual of that intercurrent 
injury.  See the reports of the X-rays taken during the March 
1990 VA examination, and later in February 1991, and during 
the August 1991 VA examination.  Furthermore, by his own 
admission, he has had the apex volar angulation deformity in 
his right forearm since his injury prior to service, with no 
clinical indication that the deformity, itself, increased in 
curvature, tilt or inclination while he was on active duty in 
the military.  And although the orthopedist in service who 
examined him in October 1978 diagnosed "malunion" of the 
radius, that specialist physician also indicated the veteran 
had the deformity prior to service, which also was the 
conclusion of the medical and physical evaluation boards that 
also were comprised of physicians.  So Codes 5210, 5211, and 
5212 do not provide a basis for a higher rating.

The only possible remaining consideration is the limitation 
of motion in the veteran's right forearm.  Conversely, the 
limitation of motion in his right wrist is not ratable as 
part and parcel of his service-connected disability because 
there was no clinical indication that he had any limitation 
of motion in his wrist, specifically, either prior to service 
or even while he was on active duty in the military.  The 
only problem with limitation of motion during service 
involved his forearm.  He even acknowledges this, himself, 
stating that he did not have any limitation of motion 
whatsoever until after he began serving on active duty in 
the military-and even then only in certain directions 
(supination and pronation), neither of which is contemplated 
by Codes 5206, 5207, and 5215.  These codes only pertain to 
limitation of flexion and extension.  See also 38 C.F.R. 
§ 4.71, Plate I.  But even giving due recognition to the 
limitation of motion in his forearm, the only way that he can 
receive a higher rating on this basis is if there is medical 
evidence indicating that he has sufficient limitation of 
motion to warrant a rating higher than 30 percent because his 
"net" rating still must be "offset" by 20 percent, 
regardless.  And as discussed earlier in this decision, the 
issue of whether his rating should be reduced by this amount 
is not at issue in this appeal since it previously was 
adjudicated and decided by the Board in March 1982.

Even assuming the worst case scenario, however, the veteran 
is not entitled to a higher rating based on the extent of the 
limitation of motion in his forearm because, under Code 5213, 
the maximum possible rating for limitation of pronation of 
the major upper extremity is 30 percent-which if "offset" 
by 20 percent leaves him with the same 10 percent rating that 
he already has.  And similarly, the maximum possible rating 
for limitation of supination is only 10 percent-which if 
"offset" by the 20 percent reduction leaves him with an 
even lesser rating than he already has.  Moreover, this is 
true even were the Board to presume, for the sake of 
argument, that he gave his maximum possible effort during the 
various medical evaluations which tested the range of motion 
in his forearm-totally ignoring for the moment the 
suspicions of the various doctors who examined him on several 
occasions in 1983, 1984, 1991, and 1999 that he did not give 
a genuine effort during their evaluations.

In determining whether the veteran is entitled to a higher 
rating for his disability, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, to accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  This responsibility is particularly difficult when 
medical opinions diverge.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here though, 
there are because the results of several of the key 
evaluations in question were invalidated by the veteran's 
lack of a genuine effort to comply with the necessary testing 
and because the resulting medical opinions given clearly were 
based on an inaccurate factual premise-that being, an 
additional injury to his right ulna and radius in a motor 
vehicle accident during service.  But no such accident 
actually occurred, and there is no objective proof indicating 
that it did.  However, despite this and even giving the 
veteran the full "benefit of the doubt" under 38 C.F.R. 
§ 4.3, in terms of the extent of the limitation of motion in 
his forearm, still does not provide a basis for assigning a 
higher rating because of the requirement to "offset" his 
rating, regardless, for the pre-existing impairment that he 
had prior to service-which is not specifically at issue in 
this appeal.

Lastly, the Board also notes that there also is no indication 
that this case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The veteran has not been 
frequently hospitalized for treatment of his service-
connected disability; rather, nearly all of his treatment, 
instead, has been on an outpatient basis.  And there also has 
not been marked interference with his employment as a result 
of his service-connected disability, i.e., beyond that 
contemplated by his assigned rating.  Although records show 
that he last worked in July 1987, he had to stop working 
because of the pain in his back and neck due to the injuries 
that he recently had sustained in the on-the-job incident 
when he mistakenly stepped into a hole while working as a 
surveyor.  His right ulna and radius disability had nothing 
to do with that.  Furthermore, although he was awarded 
temporary disability benefits by the SSA partly as a result 
of his right ulna and radius disability, his private treating 
physician at the Ramadan Hand Institute indicated in January 
1992 that he had been medically "released" to return to 
work, but that he was not working because he remained on 
total disability for the problems with his back.  Therefore, 
the Board does not have to remand this case to the RO for 
consideration of a higher rating on an extra-schedular basis.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).





ORDER

The claim for an increased rating for the right ulna and 
radius disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

